DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 3/18/2022 to claims 1 and 8 have been entered. Claims 4, 6-7 and 9 have been canceled. Claims 34-36 have been added. Claims 1-3, 5, 8 and 10-36 remain pending, of which claims 1-3, 5, 8, 10-15 and 34-36 are being considered on their merits. Claims 16-33 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a preservation method, stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-13, 15 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brasile (U.S. PGPUB 20040038193) in view of Choo et al (U.S. PGPUB 20110171183) and Gamm (U.S. PGPUB 20110081719; reference A).
Regarding claims 1-2, 8, 13, 15 and 34-36, Brasile teaches a method of preserving both brain and eye tissue for transplantation (reads on neuroepithelial structure including forebrain, midbrain and retinal tissue and cell aggregate having a layered structure) at a temperature of 18 to 35 degrees Celsius in a preservation solution comprising 0.4 g/L potassium chloride (5 mM) and chondroitin sulfate (see paragraphs [0023], [0041] and Table 1). Regarding claims 3 and 5, Brasile teaches the preservation method is useful for human tissue and transplant tissue (see abstract and paragraph [0075]). Regarding claims 10-11, Brasile teaches the preservation method is useful for preserving an organ for 3 days (see Example 1). Regarding claim 12, Brasile teaches the preservation method has a buffering system for maintaining pH at physiologic levels of 7.0 to 7.6 (see paragraphs [0034]-[0035]).
Brasile does not teach the transplant tissue is derived from pluripotent stem cells (claim 1).
Regarding claim 1, Choo teaches induced pluripotent stem cells (IPSCs) may be differentiated into neural cells and epithelial cells for transplants in the form of cell aggregates or tissues (see abstract and paragraphs [0220]-[0225]). 
Regarding claim 1, Gamm teaches IPSCs are known to be useful for therapeutic purposes and that they can produce neuroepithelial cells, as well as retinal and forebrain cells (see paragraphs [0013]-[0014] and [0070]). 
It would have been obvious to combine Brasile with Choo and Gamm to use a transplant tissue derived from pluripotent stem cells in Brasile’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a transplant tissue derived from pluripotent stem cells in Brasile’s method because Choo teaches IPSCs may be differentiated into neural and epithelial cell types for transplants and Gamm specifically highlights that they can produce neuroepithelial cells, as well as retinal and forebrain cells. The skilled artisan would have been motivated to use using a transplant tissue derived from pluripotent stem cells in Brasile’s method because Choo establishes that IPSCs are a source useful to generate tissues for transplants while Gamm specifically teaches that they can produce the tissue types for transplant.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brasile (U.S. PGPUB 20040038193) in view of Choo et al (U.S. PGPUB 20110171183) and Gamm (U.S. PGPUB 20110081719) as applied to claims 1-3, 5, 8, 10-13, 15 and 34-36  above, and further in view of Shimko et al (U.S. PGPUB 20090017439).
The teachings of Brasile in view of Choo and Gamm are discussed and relied upon above.
Brasile does not teach the chondroitin sulfate is between 0.1% and 10% (claim 14).
Like Brasile, Shimko teaches a preservation solution for cells and tissues comprising potassium and chondroitin sulfate (see abstract and paragraphs [0072], [0099] and [0129]). Regarding claim 14, Shimko teaches a preservation solution may comprise about 1% chondroitin sulfate (see paragraph [0129]).
It would have been obvious to combine Brasile and Shimko to use about 1% chondroitin sulfate in Brasile’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using about 1% chondroitin sulfate in Brasile’s method because Shimko establishes that this amount is useful in preservation solutions. The skilled artisan would have been motivated to use about 1% chondroitin sulfate in Brasile’s method because Shimko establishes that this amount is useful in preservation solutions.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Applicant alleges that neither Brasile nor Choo teach that the IPSCs can form a neuroepithelial structure differentiated into forebrain, midbrain, or retinal tissue. However, as stated above, while Choo teaches IPSCs may be differentiated into neural cells and epithelial cells for transplants in the form of cell aggregates or tissues, the newly cited Gamm reference further teaches IPSCs are known to be useful for therapeutic purposes and that they can produce neuroepithelial cells, as well as retinal and forebrain cells. Therefore this new limitation is obvious over the combination of references.	
	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653